United States Court of Appeals
                     For the First Circuit


Nos. 06-1210, 06-1211, 06-1212, 06-1851, 06-1852, 06-2094

                         VANESSA DIXON,

              Plaintiff, Appellee/Cross-Appellant,

                               v.

   INTERNATIONAL BROTHERHOOD OF POLICE OFFICERS; INTERNATIONAL
      BROTHERHOOD OF POLICE OFFICERS, LOCAL 382; JOHN LEARY,

             Defendants, Appellants/Cross-Appellee,

                        KENNETH T. LYONS,

                   Defendant, Cross-Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on September 28, 2007, is
amended as follows:

Coverpage, line 42, replace "Lint" with "Lunt"

Page 8, footnote 1: "National Association of Governance
Employees" is corrected to "National Association of Government
Employees"

Page 17, second paragraph: The citation to Bain is amended to
read "Bain, 678 N.E.2d at 161"